Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 1 of 25 PageID# 2070




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

 ANDREW BROOKS,                                                )
         Plaintiff,                                            )
                                                               )
                  v.                                           )        Civil Action No. 1:20-CV-85
                                                               )
 HARTFORD LIFE & ACCIDENT                                      )
 INSURANCE COMPANY,                                            )
          Defendant.                                           )

                                        MEMORANDUM OPINION

         At issue in this Employee Retirement Income Security Act of 1974 (“ERISA”) case on

 cross motions for judgment on the record is whether Defendant Hartford Life & Accident

 Insurance Company properly exercised its discretion in determining that Plaintiff Andrew Brooks

 was not entitled to long term disability (“LTD”) benefits for disability due to both physical and

 mental conditions. This matter has been fully briefed and argued and is now ready for disposition.

 For the reasons stated below, defendant’s motion for judgment on the record must be granted in

 part and denied in part, and plaintiff’s motion for judgment on the record must be denied. 1

 Specifically, because defendant’s determination that plaintiff was no longer disabled due to a

 physical disability was the result of a deliberate, principled reasoning process and supported by

 substantial evidence, that decision must be upheld. However, because defendant’s determination

 that plaintiff was not disabled due to a mental condition failed to satisfy the notice requirement of

 ERISA, that determination must be remanded to the plan administrator.




 1
   Although plaintiff styles his motion as a motion for summary judgment, it is more appropriately considered a motion
 for judgment on the record.
                                                          1
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 2 of 25 PageID# 2071




                                                  I.

        The following findings of fact are derived from the record in this case:

    •   From November 2010 to September 24, 2012, plaintiff was employed by
        PricewaterhouseCoopers LLP (“PwC”) as an “experience associate.” In that position,
        plaintiff was “responsible for helping clients realize competitive advantage from
        operations, translating business strategies into operations strategies, product innovation
        and development, sales and operations planning, procurement and sourcing, manufacturing
        operations, service operations, logistics, and capital programs.” Employability Analysis
        Report, Administrative Record (“AR”) 986. Plaintiff’s position was considered to be
        sedentary to light.

    •   As an employee of PwC, plaintiff participated in a group insurance policy GLT-673035
        (“the Group Policy”) issued by defendant. As an employer-provided insurance policy, the
        Group Policy is governed by ERISA, 29 U.S.C. § 1001 et seq.

    •   As relevant to this case, the Group Policy was issued by defendant, effective July 1, 1999,
        to pay LTD and other related benefits to claimants who meet the conditions of the Group
        Policy. The Group Policy grants defendant “full discretion and authority to determine
        eligibility for benefits and to construe and interpret all terms and provisions.” Group Policy,
        AR 1874.

    •   The Group Policy states that a claimant has a disability when the claimant is prevented by:

               (1) accidental bodily injury; (2) sickness; (3) Mental Illness; (4) Substance
               Abuse; or (5) pregnancy, from performing one or more of the Essential
               Duties of Your Occupation, and as a result Your Current Monthly Earnings
               are no more than 80% of Your Indexed Pre-disability Earnings. After [the
               first 60 months], You must be so prevented from performing one or more
               of the Essential Duties of Any Occupation.

        Id. at AR 1855.

    •   The Group Policy limits disability benefits for those disabled by mental illness, stating that
        if the claimant is disabled because of “Mental Illness that results from any cause” or “any
        condition that may result from Mental Illness” then “benefits will be payable a total of 24
        months.” Id. at AR 1866.

    •   The Group Policy defines mental illness as:

               [A]ny psychological, behavioral or emotional disorder or ailment of the
               mind, including physical manifestations of psychological, behavioral or
               emotional disorders, but excluding demonstrable, structural brain damage.
                                                  2
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 3 of 25 PageID# 2072




          Id. at AR 1867.

     •    The Group Policy further states that LTD benefits are only payable if the claimant is under
          the regular care of a physician and if the claimant submits satisfactory proof of loss,
          including, but not limited to documentation of the date, case, and prognosis of the disability
          medical information, and evidence that the claimant is under the regular care of a physician.
          Id. at AR 1861, 1865, 1871.

     •    On March 1, 2012, plaintiff was in a car accident in Maryland. In the accident, a vehicle
          ran a red light and impacted plaintiff’s car at the driver’s side rear window. As a result,
          plaintiff hit his head on the driver’s side window but was otherwise uninjured.2

     •    Immediately after the accident, plaintiff was able to call 911, exit the vehicle, and take
          photographs of the scene before emergency personnel arrived. Plaintiff was then taken by
          ambulance to Shady Grove Adventist Hospital.

     •    At the hospital, plaintiff underwent tests and physical examinations. In this regard, an x-
          ray of plaintiff’s cervical spine and an axial CT scan were performed, neither of which
          found evidence of a fracture or dislocation. Plaintiff was discharged a few hours later with
          a diagnosis of a head contusion and sprain to the neck and back.

     •    A month later, on March 30, 2012, plaintiff visited Jon Peters, M.D., and reported feeling
          “very foggy and fuzzy headed.” Medical Examination of Jon Peters, M.D., AR 1679, 1687.
          Dr. Peters concluded that plaintiff was suffering a “closed head injury” and a “mild
          concussive injury to the brain,” and that plaintiff was suffered from “mild post[-
          ]concussive symptoms including headaches and cognitive difficulties.” Id. Dr. Peters
          recommended that plaintiff have an MRI of the brain and a “sleep deprived EEG,” and
          plaintiff did so. A review of the results of both tests were “unremarkable.” Id. at AR 1686.

     •    In a series of appointments with Dr. Peters from March 2012 to January 2013, plaintiff
          reported difficulty with mood and affect control, headaches, trouble with memory and
          reading retention, and difficulty concentrating. Dr. Peters also noted symptoms of anxiety
          and difficulty with anger management, at one point finding it necessary to advise plaintiff
          “if he did not compose himself, [they] would have to terminate [the] meeting.” AR 1681.



 2
   In his memorandum in support of his motion for judgment on the record, as well as in a number of his later medical
 examinations, plaintiff reported that plaintiff “briefly lost consciousness” during the accident. Pl. Mem. in Support of
 Mot. for J. on the Record, 4; see also Neuropsychological Evaluation Report of Jack Spector, Ph.D., AR 1008, 1009
 (noting that the car accident “was marked by a ‘one second’ loss of consciousness”). However, plaintiff’s Patient Care
 Report from his emergency room visit after the accident does not mention any loss of consciousness, and in a review
 of plaintiff’s medical history with Jon Peters, M.D., a month after the accident, plaintiff reportedly told Dr. Peters that
 he “d[id] not think he was knocked out” in the accident. Medical Examination of Jon Peters, M.D., AR 1679, 1687;
 see also Emergency Room Patient Care Report, AR 1718.
                                                             3
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 4 of 25 PageID# 2073




     •    During this time period, plaintiff reported seeing eight medical professionals in addition to
          Dr. Peters, including a neuropsychologist, a cognitive rehab therapist, and a mental health
          counselor, all of whom Dr. Peters recommended, as well as a neuropsychiatrist, an
          acupuncturist, a chiropractor, an osteopath, and a massage therapist.

     •    The neuropsychologist, David Hebda, Ph.D., performed an array of tests on plaintiff. From
          those tests, Dr. Hebda determined that plaintiff had a general cognitive ability in the
          superior range, but that plaintiff had deficits in processing verbal information, attention
          skills for visual information, and immediate verbal learning and memory. Dr. Hebda also
          noted an additional concern related to plaintiff’s personality testing, which Dr. Hebda
          found to be indicative of “a person with significant thinking and concentration problems,
          accompanied by prominent hostility, resentment, and suspiciousness.” Medical
          Examination of David Hebda, Ph.D., AR 1645. Dr. Hebda concluded that “it is likely that
          [plaintiff’s] traumatic brain injury is the primary contributing factor to his processing
          delays and attentional deficits.” Id.

     •    Both Dr. Hebda and Dr. Peters recommended that plaintiff visit a cognitive rehab therapist
          and a mental health counselor. Plaintiff did so, but afterward reported to Dr. Peters that
          plaintiff would not return to see either of them. Dr. Peters prescribed a mood stabilizer for
          plaintiff, but plaintiff expressed reluctance to take any medication.

     •    Despite plaintiff’s continued cognitive and physical difficulties, plaintiff continued to work
          until September 24, 2012. At that time, plaintiff applied for short term disability with the
          support of Dr. Peters. Defendant approved plaintiff’s application on October 24, 2012, with
          benefits effective starting on September 25, 2012.

     •    Plaintiff received short term disability benefits through March 25, 2013, and on April 1,
          2013, defendant approved plaintiff’s application for LTD benefits. Plaintiff was eligible
          for and received LTD benefits through February 5, 2019, when defendant terminated
          plaintiff’s LTD benefits.3

     •    On April 22, 2016, in connection with plaintiff’s workers’ compensation claim, plaintiff
          underwent a medical examination performed by Donald G. Hope, M.D. Dr. Hope observed
          that plaintiff drove himself to the examination and that, although plaintiff quantified his
          pain level as seven out of ten, plaintiff displayed “no evidence whatsoever of manifestation
          of pain.” Medical Examination of Donald G. Hope, M.D., AR 1382, 1383. Dr. Hope
          believed that plaintiff’s pain seemed staged. Based on plaintiff’s medical records and an
          examination of plaintiff, Dr. Hope concluded that he saw “nothing” to support that plaintiff
          “has any residual of concussion or post[-]concussive syndrome.” Id. at AR 1397.


 3
   Plaintiff’s LTD benefits were briefly terminated three times throughout the period due to issues relating to
 documentation of plaintiff’s proof of loss and plaintiff’s attending physician’s statements as well as plaintiff’s refusal
 to participate in an independent medical examination. On each occasion, plaintiff’s LTD benefits were reinstated after
 a brief period.
                                                             4
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 5 of 25 PageID# 2074




     •    Beginning in March 2018, the requirements for plaintiff to continue to receive LTD
          benefits changed under the terms of the Group Policy. Specifically, from that point on
          plaintiff was required to meet a more stringent definition of disability, namely that he was
          unable to perform one or more of the essential duties of “any occupation,” in order to
          continue to receive LTD benefits.4

     •    In response to that change, on March 28, 2018, Michael Porvaznik, D.O., who had been
          treating plaintiff since September 2012, sent a letter to defendant averring that plaintiff was
          totally disabled by traumatic brain injury and post-concussive syndrome resulting from the
          March 1, 2012 car accident, and was incapable of performing any job or occupation.

     •    In Dr. Porvaznik’s letter to defendant, Dr. Porvaznik described plaintiff’s symptoms as
          including: chronic debilitating pain, soft tissue injuries related to a herniated disc, knee,
          shoulder, neck, and back, emotional issues, lack of motivation, chronic fatigue, anxiety,
          and depression. Dr. Porvaznik concluded by stating that his “firm medical opinion and
          belief” was that “[plaintiff’s] symptoms are authentic and genuine, consistent with, and
          directly caused by the traumatic brain injury he suffered from the work[-]related car
          accident.” Letter from Michael Porvaznik, D.O., AR 1207, 1210-11.

     •    On July 26, 2018, defendant initiated a review of plaintiff’s case to determine whether
          plaintiff continued to be eligible for LTD benefits under the more stringent definition of
          disability applied after the first five years of LTD benefits under the terms of the Group
          Policy.

     •    As part of that review, plaintiff underwent an independent medical examination by Jack
          Spector, Ph.D. In addition to performing a medical examination on October 12 and 15,
          2018, Dr. Spector reviewed plaintiff’s medical records and reports from: Jon Peters, M.D.,
          Charles Moseley, M.D., Michael Porvaznik, D.O., David Hebda, Ph.D., Earl Durant, LPC,
          Leah Kroeger, M.D., and Donald Hope, M.D., as well as administrative records from
          defendant. In his Neuropsychological Evaluation Report, Dr. Spector made the following
          observations and conclusions:

              o Dr. Spector noted that plaintiff was “obstreperous and agitated” through much of
                the medical exam and refused to answer a number of questions pertaining to
                plaintiff’s family, academic, vocational, and psychosocial history. Dr. Spector
                further reported that plaintiff “never seemed far from quitting the present
                examination all together, which in turn kept [Dr. Spector] from pressing [plaintiff]
                during interview.” Neuropsychological Evaluation Report of Jack Spector, Ph.D.,
                AR 1008, 1009.

              o During psychological and cognitive testing, plaintiff was observed to “exaggerate[]

 4
  As described above, for the first five years of receiving LTD benefits, plaintiff had to demonstrate only that he was
 disabled from performing one or more of the essential duties of his own occupation.
                                                           5
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 6 of 25 PageID# 2075




                 cognitive and functional impairment.” Id. at AR 1014. However, despite the fact
                 that plaintiff “did not consistently exhibit his best possible performance during
                 testing,” Dr. Spector concluded that plaintiff was not malingering or feigning
                 impairment. Id.

             o Plaintiff’s psychological testing revealed “very high levels of emotional distress,
               compounded by what appears to have been a consistent exaggeration of physical
               and emotional symptoms and complaints.” Id. at AR 1015. Although the testing
               was “undermined” by plaintiff’s “dramatic, obstreperous, and essentially
               uncooperative manner,” Dr. Spector found that plaintiff had “very high levels of
               somatization and evidence of extreme affective distress, in the context of significant
               character pathology, the latter with paranoid and explosive features.” Id.5

             o Dr. Spector concluded that plaintiff “appear[ed] to have sustained no worse than a
               mild traumatic brain injury in his 2012 motor vehicle accident.” Id. at AR 1018.
               Nonetheless, Dr. Spector stated that he could not imagine plaintiff “successfully
               negotiating the interpersonal requirements of any social milieu, and [Dr. Spector]
               did not observe comportment consistent with functioning in any workplace
               environment.” Dr. Spector noted that it was “possible that aspects of [plaintiff’s]
               grossly aberrant clinical presentation were exaggerated or contrived.” Id. at AR
               1017. However, Dr. Spector further stated that “[i]f pressed, [Dr. Spector] would
               opine that at least a portion of [plaintiff’s] inappropriate and/or maladaptive
               behaviors are outside [plaintiff’s] control, and represent a genuine limitation with
               respect to functioning.” Id. at AR 1018.

             o Dr. Spector emphasized that he “d[id] not believe[] that the uncomplicated
               concussion [plaintiff] might have sustained in 2012 [wa]s in any way responsible
               for [plaintiff’s] current symptoms, complaints, and performance.” Id. (emphasis in
               original). Instead, Dr. Spector concluded that “pre-existing or characterologic
               psychiatric factors are the primary cause of what impairments exists,” which Dr.
               Spector believed “pre-existed or are unrelated to [plaintiff’s] injury.” Id.

             o In summary, Dr. Spector concluded that plaintiff’s symptoms were unrelated to the
               2012 car accident. Instead, Dr. Spector diagnosed plaintiff with “[u]ndifferentiated
               somatoform disorder,” “[d]ysthymic disorder,”6 and “[o]ther (mixed) personality


 5
   Somatoform disorder, or somatic symptom disorder, is characterized by “an extreme focus on physical
 symptoms—such as pain or fatigue—that causes major emotional distress and problems functioning.” MAYO
 CLINIC, Somatic Symptom Disorder (last visited Mar. 10, 2021), https://www.mayoclinic.org/diseases-
 conditions/somatic-symptom-disorder/symptoms-causes/syc-20377776.
 6
   Dysthymia is “a continuous long-term (chronic) form of depression.” MAYO CLINIC, Somatic Symptom Disorder
 (last visited Mar. 10, 2021), https://www.mayoclinic.org/diseases-conditions/persistent-depressive-
 disorder/symptoms-causes/syc-20350929.

                                                      6
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 7 of 25 PageID# 2076




                   disorder with Cluster B traits,”7 in addition to “[p]sychological factors affecting
                   another medical condition,” namely the physical injuries sustained as a result of the
                   car accident. Id. at AR 1019.

     •    On November 28, 2018, defendant conducted an employability analysis for plaintiff, taking
          into account plaintiff’s history as well as Dr. Spector’s evaluation. Defendant concluded
          that “occupations exist in reasonable numbers in the national economy and are within
          [plaintiff’s] physical abilities.” Employability Analysis Report, Nov. 28, 2018, AR 986,
          989.

     •    In response to Dr. Spector’s evaluation, plaintiff’s treating physician, Dr. Porvaznik, wrote
          a letter dated November 29, 2012 disagreeing with Dr. Spector’s conclusions. In his letter,
          Dr. Porvaznik wrote that he continued to believe that plaintiff was “totally disabled from a
          traumatic brain injury (TBI)” and that Dr. Porvaznik did “not see [plaintiff] making much
          improvement, if any, in the future.” Letter from Michael Porvaznik, D.O., to Defendant,
          Nov. 29, 2018, AR 972, 974.

     •    Dr. Porvaznik offered the following rebuttal to Dr. Spector’s conclusions:

                   It may seem that [plaintiff’s] mild TBI was a mild head injury to some
                   people like Dr. Spector[,] and [that plaintiff] should have healed by now.
                   But [plaintiff] hasn’t. Therefore I would say that [plaintiff’s] injury was not
                   “mild,” but severely life-changing. [Plaintiff] is outside of the bell curve
                   and must be considered permanently disabled. . . . All of [plaintiff’s]
                   symptoms and pain came on after [the car] accident. This timeline must be
                   honestly observed and respected. . . . Therefore, in my clinical judgment
                   [plaintiff] suffered a TBI in the accident of March 1, 2012. It was severe
                   and [plaintiff’s] life is altered to this day. In my opinion [plaintiff] is
                   disabled and unable to work. [Plaintiff] has reach his level of maximum
                   improvement.

          Id. at AR 974-75.

     •    Based on Dr. Spector’s independent medical examination, the employability analysis, and
          a review of plaintiff’s record, defendant determined that plaintiff “no longer [met] the
          definition of Disability due to a physical condition.” Initial Denial Letter, Nov. 30, 2018,
          AR 373, 373. However, defendant concluded that plaintiff did meet the Group Policy’s
          definition of disability due to mental conditions. Importantly, the Group Policy limits the
          maximum duration of LTD benefits for mental conditions to twenty-four months.


 7
   A personality disorder is “a type of mental disorder in which you have a rigid and unhealthy pattern of thinking,
 functioning and behaving.” Cluster B personality disorders are characterized by “dramatic, overly emotional or
 unpredictable thinking or behavior.” MAYO CLINIC, Personality Disorders (last visited Mar. 10, 2021),
 https://www.mayoclinic.org/diseases-conditions/personality-disorders/symptoms-causes/syc-20354463.
                                                           7
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 8 of 25 PageID# 2077




     •    Defendant made this determination based on a review of “[a]ll the papers contained in
          [plaintiff’s] file,” including the employability analysis and medical records and reports
          from Jack Spector, Ph.D., Jon Peters, M.D., Charles Moseley, M.D., Michael Porvaznik,
          D.O., Earl Durant, LPC, and Donald Hope, M.D. Id. at AR 375-76.8

     •    On November 30, 2018, defendant sent plaintiff the Initial Denial Letter informing plaintiff
          of defendant’s determination. Both in this letter, and in a later, January 2, 2019 letter,
          defendant requested updated medical information to assess ongoing benefit eligibility and
          to verify that plaintiff remained under the regular care of a physician for his mental
          condition, as required by the Group Policy. Plaintiff did not provide defendant with that
          information, so in a February 5, 2019 letter, defendant notified plaintiff that defendant had
          terminated plaintiff’s LTD benefits for failure to provide proof of loss.

     •    On May 29, 2019, plaintiff, by counsel, informed defendant that plaintiff was appealing
          defendant’s November 30, 2018 determination that plaintiff was not disabled due to a
          physical condition. In the materials for plaintiff’s appeal, plaintiff’s counsel argued both
          that plaintiff continued to be disabled due to a physical condition and that plaintiff was not
          disabled due to a mental condition.9

     •    In his appeal, plaintiff also included a review of plaintiff’s medical records by clinical
          neuropsychologist Jeffrey Wilken, Ph.D. In his review, Dr. Wilken asserted that “[t]he
          conclusions from [Dr. Spector’s] report [were] completely contradictory when compared
          to virtually all information from [plaintiff’s] medical history regarding his 2012 [car
          accident].” Medical Record Review of Jeffrey Wilken, Ph.D., July 11, 2019, AR 826, 836.
          Dr. Wilken also claimed that neuropsychological evaluations are “notoriously limited with
          respect to detection of behavioral change associated with brain injury.” Id. at AR 838.
          Nonetheless, Dr. Wilken, a neuropsychologist, concluded that it was “clear that [plaintiff]
          experienced a concussion as a result of his 2012 [car accident] that resulted in
          neurocognitive decline, behavioral deterioration, and psychiatric/psychological
          impairment.” Id. at AR 839.

     •    Upon review of plaintiff’s appeal, defendant requested three independent reviews of
          plaintiff’s medical records. Reviews were undertaken by: (i) Jason Sebesto, D.O., a
          specialist in neurology and psychiatry; (ii) Sarah M. White, M.D., a specialist in physiatry;
          and (iii) Scott W. Sautter, Ph.D., a specialist in neuropsychology.



 8
   Defendant’s Initial Denial Letter did not take into account Dr. Porvaznik’s November 29, 2018 Letter. However, on
 December 10, 2018, defendant sent a letter to plaintiff advising plaintiff that defendant had reviewed Dr. Porvaznik’s
 letter, and that defendant’s decision was unchanged because Dr. Porvaznik provided “no new information” to counter
 Dr. Spector’s findings. Letter regarding Dr. Porvaznik’s Letter, Dec. 10, 2018, AR 368, 370.
 9
  See Pl. Letter with Additional Material for the Appeal, Aug 2, 2019, AR 806, 809 (“You say Mr. Brooks is now
 disabled due to a mental health condition, as diagnosed by Dr. Spector based on the neuropsychological evaluation.
 We disagree with that.”) (emphasis in original).
                                                           8
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 9 of 25 PageID# 2078




    •   In Dr. Sebesto’s review, Dr. Sebesto asserted that plaintiff’s medical record “d[id] not
        support any functional restrictions/limitations” to plaintiff’s work. Medical Record Review
        of Jason Sebesto, D.O., Aug. 21, 2019, AR 663, 666. Dr. Sebesto concluded that, “[f]rom
        a neurologic perspective, [plaintiff’s medical record] supports that [plaintiff] is able to
        sustain a standard 40-hour week.” Id.

    •   In Dr. White’s review, Dr. White found that Dr. Porvaznik’s opinion regarding plaintiff’s
        functionality and plaintiff’s self-reported inability to work were “inconsistent with the
        clinical findings.” Medical Record Review of Sarah M. White, M.D., Aug. 21, 2019, AR
        669, 673. Dr. White found that plaintiff’s abilities were sustainable for a forty-hour work
        week with a limitation on plaintiff carrying more than twenty-five pounds occasionally and
        ten pounds frequently based on plaintiff’s pain and back condition.

    •   In Dr. Sautter’s review, Dr. Sautter concluded that there was “no substantive evidence” to
        support cognitive or behavioral health restrictions and limitations from October 15, 2018,
        the date of Dr. Spector’s medical report. Medical Record Review of Scott W. Sautter,
        Ph.D., Aug. 22, 2019, AR 657, 660. Dr. Sautter asserted that there were “significant
        inconsistencies throughout the record regarding the uncomplicated concussion” plaintiff
        suffered, which Dr. Sautter claimed “do not result in persistent post-concussion
        symptoms.” Id. at AR 661.

    •   On August 27, 2019, defendant prepared an addendum to its previous employability
        analysis based on the restrictions cited as necessary by Dr. White. Defendant determined
        that despite those limitations, “occupations [including plaintiff’s own occupation] exist in
        reasonable numbers in the national economy and are within [plaintiff’s] physical abilities.”
        Addendum to Employability Analysis Report, Aug. 27, 2019, AR 633, 635.

    •   On August 30, 2019, defendant sent a Final Denial Letter to plaintiff upholding its
        determination that plaintiff was not disabled based on a physical disability. Defendant
        based this decision on “all documents contained in [plaintiff’s] claim file,” including the
        employability analysis and the medical record reviews of Dr. Wilken, Dr. Sebesto, Dr.
        White, and Dr. Sautter. Final Denial Letter, Aug. 30, 2019, AR 344, 344. The appeal review
        was conducted “independent[ly] . . . from the individuals who made the original decision
        without deference to that decision.” Id.

    •   In the Final Denial Letter, defendant also concluded that “[t]he weight of the evidence does
        not support that [plaintiff] met the Plan definition of Disabled from Any Occupation” for
        plaintiff’s mental condition. Id. at 349. Therefore, defendant asserted that the “claim
        decision [to discontinue benefits on February 5, 2019 based on plaintiff’s failure to provide
        proof of loss] is rendered moot.” Id.

        On January 24, 2020, plaintiff brought this action alleging that defendant had not complied

 with the Group Policy and the requirements of ERISA. 29 U.S.C. § 1001 et seq. Specifically,
                                                 9
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 10 of 25 PageID# 2079




 plaintiff alleges that defendant abused its discretion in finding that plaintiff was not disabled due

 to either a physical condition or a mental condition. On September 25, 2020, the parties filed the

 instant cross motions for judgment on the record.

                                                             II.

            When addressing a challenge to a denial or termination of benefits under an ERISA plan,

 reviewing courts must apply a “de novo standard unless the benefit plan gives the administrator or

 fiduciary discretionary authority to determine eligibility for benefits or to construe the terms of the

 plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). Here, the Group Policy

 does precisely this; the Group Policy provides defendant, the plan administrator, with “full

 discretion.” Group Policy, AR 1874. It is therefore necessary to decide “only the contractual

 questions of whether the administrator exceeded its power or abused its discretion because only

 those inquiries are relevant to whether the administrator’s decision breached the contractual

 provision.” Griffin v. Hartford Life & Accident Ins. Co., 898 F.3d 371, 378 (4th Cir. 2018) (quoting

 Firestone, 489 U.S. at 111).10

            For courts to determine whether the plan administrator, here defendant, exceeded its

 discretion, the Fourth Circuit has identified eight nonexclusive factors for courts to consider. See

 Helton v. AT&T Inc., 709 F.3d 343, 353 (4th Cir. 2013). These factors, first enunciated in Booth



 10
      The Supreme Court identified some of the benefits of this deference, stating that:

            Deference promotes efficiency by encouraging resolution of benefits disputes through internal
            administrative proceedings rather than costly litigation. It also promotes predictability, as an
            employer can rely on the expertise of the plan administrator rather than worry about unexpected and
            inaccurate plan interpretations that might result from de novo judicial review.
            Moreover, . . . deference serves the interest of uniformity, helping to avoid a patchwork of different
            interpretations of a plan.

 Conkright v. Frommert, 559 U.S. 506, 517 (2010).
                                                             10
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 11 of 25 PageID# 2080




 v. Wal-Mart Stores, Inc. Assocs. Health and Welfare Plan, are as follows:

         (1) the language of the plan;

         (2) the purposes and goals of the plan;

         (3) the adequacy of the materials considered to make the decision and the degree to
         which they support it;

         (4) whether the [plan administrator’s] interpretation was consistent with other
         provisions in the plan and with earlier interpretations of the plan;

         (5) whether the decision[-]making process was reasoned and principled;

         (6) whether the decision was consistent with the procedural and substantive
         requirements of ERISA;

         (7) any external standard relevant to the exercise of discretion; and

         (8) the [plan administrator’s] motives and any conflict of interest it may have.

 201 F.3d 335, 342–43 (4th Cir. 2000).11

         As the Fourth Circuit has explained, “a trustee’s discretionary decision will not be

 disturbed if reasonable, even if the court itself would have reached a different

 conclusion.” Booth, 201 F.3d at 341. Additionally, the Fourth Circuit has articulated that “[u]nder

 the abuse of discretion standard, the plan administrator’s decision is reasonable if it is the result of

 a deliberate, principled reasoning process and if it is supported by substantial evidence.” Bernstein

 v. CapitalCare, Inc., 70 F.3d 783, 788 (4th Cir. 1995). And, as the Fourth Circuit has made clear,

 substantial evidence is “more than a scintilla but less than a preponderance.” Newport News

 Shipbuilding & Dry Dock Co. v. Cherry, 326 F.3d 449, 452 (4th Cir. 2003) (quoting Norfolk



 11
    In Metropolitan Life Ins. v. Glenn, the Supreme Court confirmed this analysis of a potential conflict of interest,
 stating that “a conflict should be weighed as a factor in determining whether there is an abuse of discretion” rather
 than changing the applicable standard of review. Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 115 (2008) (quoting
 Firestone, 489 U.S. at 115) (quotation marks removed).
                                                         11
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 12 of 25 PageID# 2081




 Shipbldg. and Drydock Corp. v. Faulk, 228 F.3d 378, 380-81 (4th Cir. 2000)). With respect to the

 scope of review in ERISA cases, the Fourth Circuit has also made clear that under the more

 deferential abuse of discretion standard, consideration of evidence outside of the administrative

 record is generally inappropriate. See Helton v. AT&T Inc., 709 F.3d 343, 352 (4th Cir. 2013).

 However, “a district court may consider evidence outside of the administrative record

 on abuse of discretion review in an ERISA case when such evidence is necessary to adequately

 [sic] assess the Booth factors and the evidence was known to the plan administrator when it

 rendered its benefits determination.” Id. at 356. It is not necessary to consider outside evidence in

 this case, and in any event, neither party has asserted that additional evidence is necessary in this

 case.

         Therefore, in order to overturn defendant’s decision in this case, it would be necessary to

 find that defendant’s decision was not the result of a deliberate, principled reasoning process or

 was not supported by substantial evidence.

                                                  III.

         As an initial matter, it is necessary to address the shift in defendant’s reasoning between

 the Initial Denial Letter and the Final Denial Letter. As discussed above, in the Initial Denial Letter

 defendant determined that plaintiff was not disabled due to a physical condition, but was disabled

 due to a mental condition. In the Final Denial Letter, on the other hand, defendant determined that

 plaintiff was neither disabled due to a physical condition nor disabled due to a mental condition.

         As the Fourth Circuit made clear in Gagliano v. Reliance Standard Life Insurance

 Company, ERISA requires that claimants be provided with a full and fair review, including “the

 opportunity for the claimant to appeal the adverse benefits determination and to submit written


                                                   12
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 13 of 25 PageID# 2082




 comments or records.” 547 F.3d 230, 235 (4th Cir. 2008).12 This statutory requirement extends to

 any new grounds for adverse benefits determinations given in final denial letters because those

 new grounds are effectively initial denials on the new grounds. See id. at 236. Here, defendant

 failed to give plaintiff the requisite opportunity to appeal administratively the finding that plaintiff

 was not disabled due to a mental condition, thereby violating ERISA’s procedural requirements.

 As the Fourth Circuit articulated in Gagliano, such a violation requires “remand to the plan

 administrator for the ‘full and fair review’ to which [plaintiff] is entitled.” Id. at 241.13

          Seeking to avoid this result, defendant claims that its determination that plaintiff was not

 disabled due to a mental condition was warranted because plaintiff himself has consistently denied

 being disabled due to a mental condition. Although it is true that plaintiff has firmly denied being

 disabled due to a mental condition,14 that fact does not eliminate ERISA’s notice requirement. As

 the Fourth Circuit made clear in Gagliano, ERISA requires that defendant give plaintiff an

 opportunity to appeal administratively defendant’s conclusion that plaintiff was not disabled due

 to a mental condition in order to “protect a plan participant from arbitrary or unprincipled decision-

 making.” 547 F.3d at 235 (quoting Weaver v. Phoenix Home Life Mut. Ins. Co., 990 F.2d 154, 157

 (4th Cir. 1993)). Defendant failed to give plaintiff such an opportunity here.




 12
    See also 29 C.F.R. § 2560.503–1(h)(2)(ii)–(iv) (2008) (“[T]he claims procedures of a plan will not be deemed to
 provide a claimant with a reasonable opportunity for a full and fair review of a claim and adverse benefit determination
 unless the claims procedures . . . [p]rovide for a review that takes into account all comments, documents, records, and
 other information submitted by the claimant relating to the claim, without regard to whether such information was
 submitted or considered in the initial benefit determination.”).
 13
    The Fourth Circuit has articulated that reinstatement of benefits rather than remand would be the appropriate remedy
 only where “the record establishes that the plan administrator’s denial of the claim was an abuse of discretion as a
 matter of law.” Gagliano, 547 F.3d at 240. Because that is not the case here, remand is appropriate.
 14
   See, e.g., Pl. Letter with Additional Material for the Appeal, Aug 2, 2019, AR 806, 812 (stating that the fact that
 plaintiff had failed to provide proof of loss regarding any disability due to mental condition was “not at all surprising
 for someone who does not suffer from a mental health condition”).
                                                           13
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 14 of 25 PageID# 2083




        Defendant further claims that any appeal as to the validity of defendant’s determination

 regarding mental disability has not been administratively exhausted because plaintiff has not

 appealed the February 5, 2018 termination of LTD benefits. Defendant’s contention is clearly

 mistaken. In the Final Denial Letter, defendant explicitly wrote that the February 5, 2018 claim

 decision had been “rendered moot.” Final Denial Letter, Aug. 30, 2019, AR 344, 349. Thus, the

 Final Denial Letter effectively exhausted plaintiff’s administrative remedies for both the physical

 and the mental disability determinations.

        In sum, because defendant has not provided plaintiff with full and fair review of

 defendant’s determination that plaintiff was not disabled due to mental condition, that

 determination must be remanded to the administrator for full and fair administrative review.

                                                 IV.

        With respect to defendant’s determination that plaintiff was not disabled due to a physical

 condition, the principles elucidated above point persuasively to the conclusion that defendant did

 not abuse its discretion in determining that plaintiff was not disabled due to a physical condition.

 And because defendant’s determination was the result of a deliberate, principled reasoning process

 and supported by substantial evidence, that determination will not be disturbed.

        Moreover, the eight Booth factors, applied here, clearly support the conclusion that

 defendant did not abuse its discretion in determining that plaintiff was not disabled due to a

 physical condition, and then later upholding that determination.

    1. Language of the Plan

        The language of the Group Policy supports defendant’s determination that plaintiff was not

 disabled due to a physical condition. The Group Policy defines disability as being prevented by


                                                 14
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 15 of 25 PageID# 2084




 “(1) accidental bodily injury; (2) sickness; (3) Mental Illness; (4) Substance Abuse; or (5)

 pregnancy, from . . . from performing one or more of the Essential Duties of Your Occupation . . . .

 After [the first 60 months], You must be so prevented from performing one or more of the Essential

 Duties of Any Occupation.” Group Policy, AR 1855. In both the Initial Denial Letter and the Final

 Denial Letter, defendant found that plaintiff was not disabled due to a physical disability from

 performing one or more of the essential duties of any occupation. See Initial Denial Letter, AR

 373; Final Denial Letter, AR 344. Furthermore, plaintiff has not presented any argument

 concerning the language of the Group Policy. Defendant’s determination is therefore supported by

 the language of the Group Policy.

    2. Purpose of the Plan

        The purpose and goal of the Group Policy also supports defendant’s determination. The

 Group Policy’s purpose is to provide benefits in accordance with the guidelines of the plan and in

 compliance with ERISA. Here, defendant applied the language of the Group Policy and found after

 a full and fair impartial review that plaintiff was not disabled due to a physical condition under

 that language, thus supporting the purpose and goal of the Group Policy.

    3. Adequacy of Materials Considered and Degree to Which Materials Support the
       Plan Administrator’s Determination

        The materials considered to make the decision were substantial and supported defendant’s

 determination that plaintiff was not disabled due to a physical condition. Defendant considered an

 ample administrative record in making its determination. When defendant made its initial

 determination, that record included medical records and reports from at least six medical

 professionals in addition to extensive administrative correspondence between defendant and

 plaintiff. When defendant made its final determination, that record had expanded to include

                                                 15
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 16 of 25 PageID# 2085




 independent medical record reviews from four additional doctors. Although several medical

 experts reported that plaintiff continued to be totally disabled due to a physical condition,

 substantial evidence supported defendant’s determination that plaintiff was not disabled due to

 physical disability. Defendant’s determination was supported by the defense medical examination

 performed by Dr. Hope, the independent medical examination performed by Dr. Spector, and the

 independent medical reviews conducted by Dr. Sebesto, Dr. White, and Dr. Sautter.

          In a defense medical examination on April 22, 2016, Dr. Hope reported that he saw “no

 evidence whatsoever of manifestation of pain” despite plaintiff’s assertion to the contrary. Medical

 Examination of Donald G. Hope, M.D., AR 1382, 1383. After reviewing plaintiff’s part medical

 history, Dr. Hope concluded that plaintiff “appear[ed] fully capable of work in his pre[-]accident

 capacity with regard to injuries sustained. I would impose a 40hr [sic] work week max but place

 these restrictions based on his current psychological state and consider these ongoing restrictions

 unrelated to the subject accident.” Id. at AR 1398.15

          In his report on the independent medical examination of plaintiff performed on October 12

 and 15, 2018, Dr. Spector reported that plaintiff was “obstreperous and agitated” through much of

 the medical exam and refused to answer a number of questions. Neuropsychological Evaluation

 Report of Jack Spector, Ph.D., AR 1008, 1009. Dr. Spector further reported that plaintiff “never

 seemed far from quitting the present examination all together, which in turn kept [Dr. Spector]



 15
    Plaintiff argues that the fact that defendant continued to grant benefits after originally receiving Dr. Hope’s
 examination effectively means that defendant cannot take Dr. Hope’s conclusions into account in defendant’s later
 adverse determination. Plaintiff’s contention in this regard is contrary to reason. In determining whether to grant or
 deny benefits, defendant can and should take all of a claimant’s medical history into account. And although a single
 examination favoring an adverse determination may not be persuasive, if, as occurred here, evidence continues to
 present itself that an adverse determination is appropriate, plan administrators can and should take every piece of
 evidence into account.

                                                          16
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 17 of 25 PageID# 2086




 from pressing [plaintiff] during interview.” Id. Moreover, during psychological and cognitive

 testing, plaintiff was observed to “exaggerate[] cognitive and functional impairment.” Id. at AR

 1014.16 Dr. Spector concluded that plaintiff “appear[ed] to have sustained no worse than a mild

 traumatic brain injury in his 2012 motor vehicle accident.” Id. at AR 1018. Additionally, Dr.

 Spector concluded that plaintiff would not be able to function in a workplace, but determined that

 “pre-existing or characterologic psychiatric factors are the primary cause of what impairments

 exists,” which Dr. Spector believed “pre-existed or are unrelated to [plaintiff’s] injury.” Id. In

 summary, Dr. Spector “d[id] not believe[] that the uncomplicated concussion [plaintiff] might have

 sustained in 2012 [wa]s in any way responsible for [plaintiff’s] current symptoms, complaints, and

 performance.” Id. (emphasis in original).

          In their independent medical record reviews conducted on August 21 to 22, 2018, Dr.

 Sebesto, Dr. White, and Dr. Sautter all questioned the idea that plaintiff was suffering from a

 traumatic brain injury and concluded that plaintiff could sustain a standard 40-hour work week.

          In his review, Dr. Sautter found that there were “significant inconsistencies throughout the

 record regarding the uncomplicated concussion,” which Dr. Sautter claimed “do not result in

 persistent post-concussion symptoms.” Medical Record Review of Scott W. Sautter, Ph.D., Aug.

 22, 2019, AR 657, 661. Therefore, Dr. Sautter concluded that there was “no substantive evidence”

 to support cognitive or behavioral health restrictions and limitations. Id. at 660.

          In Dr. Sebesto’s examination, Dr. Sebesto asserted that plaintiff’s medical record

 “contain[ed] no documented evidence of impairment of the claimant’s neurologic function, and

 therefore, no restrictions/limitations are supported.” Medical Record Review of Jason Sebesto,


 16
   Despite the fact that plaintiff “did not consistently exhibit his best possible performance during testing,” Dr. Spector
 concluded that plaintiff was not malingering or feigning impairment. Id.
                                                            17
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 18 of 25 PageID# 2087




 D.O., Aug. 21, 2019, AR 663, 666.

          In Dr. White’s review, Dr. White found that Dr. Porvaznik’s opinion regarding plaintiff’s

 functionality and plaintiff’s self-reported inability to work were “inconsistent with the clinical

 findings.” Medical Record Review of Sarah M. White, M.D., Aug. 21, 2019, AR 669, 673. Dr.

 White found that plaintiff’s abilities were sustainable for a forty-hour work week with a minor

 limitation related to defendant’s reported pain.17

          In summary, defendant’s determination that plaintiff was not disabled due to a physical

 condition is amply supported by substantial record evidence and by each of the independent

 medical reviews conducted by Drs. Sautter, Sebesto, and White.

          Seeking to avoid this outcome, plaintiff argues that there is also evidence that plaintiff was

 disabled due to physical disability caused by the car accident. Plaintiff’s argument fails. Although

 it is true that several medical professionals concluded that plaintiff was disabled due to physical

 disability, 18 defendant is not required to accept those findings over the conclusions of other

 experts. As the Fourth Circuit has made clear, “the plan administrator’s decision is reasonable if it

 is the result of a deliberate, principled reasoning process and if it is supported by substantial

 evidence.” Bernstein, 70 F.3d at 788. Additionally, the Fourth Circuit has explained that

 substantial evidence is “more than a scintilla but less than a preponderance.” Newport News


 17
    Plaintiff argues that none of the reviewers relied on by defendant evaluated plaintiff’s complaints of pain. This
 argument is clearly incorrect. Indeed, Dr. White evaluated plaintiff’s complaints of pain and weighed them against
 Dr. Hope’s observation that “there was no evidence of pain” during his examination of plaintiff. Id. at AR 671. Dr.
 White then concluded on the basis of plaintiff’s pain and back problems that plaintiff should be limited to “lifting,
 carrying, pushing, and pulling up to 25 pounds occasionally and 10 pounds frequently.” Id. at 672.
 18
   See, e.g., Letter from Michael Porvaznik, D.O., to Defendant, Nov. 29, 2018, AR 972, 974-75 (“[I]n my clinical
 judgment [plaintiff] suffered a TBI in the accident of March 1, 2012. It was severe and [plaintiff’s] life is altered to
 this day. In my opinion [plaintiff] is disabled and unable to work.”); Medical Record Review of Jeffrey Wilken, Ph.D.,
 July 11, 2019, AR 826, 839 (concluding that plaintiff “experienced a concussion as a result of his 2012 [car accident]
 that resulted in neurocognitive decline, behavioral deterioration, and psychiatric/psychological impairment”).
                                                           18
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 19 of 25 PageID# 2088




 Shipbuilding & Dry Dock Co., 326 F.3d at 452. Defendant’s determination was clearly supported

 by the substantial record evidence that Dr. Hope, Dr. Spector, Dr. Sautter, Dr. Sebesto, and Dr.

 White all concluded that plaintiff was not disabled due to a physical condition.

      4. Consistency of the Plan Administrator’s Interpretation with the Plan and with Past
         Interpretations of the Plan

          Defendant’s determination that plaintiff was not disabled due to a physical condition was

 consistent with the provisions of the Group Policy. Moreover, although the determination marked

 a shift in application of defendant’s interpretation of the Group Policy, the determination was

 nonetheless consistent with both the language and past interpretations of the plan.

          In making its determination that plaintiff was not disabled due to a physical condition,

 defendant applied the Group Policy’s definition for disability and found, based on a review of

 plaintiff’s complete record, including Dr. Spector’s examination, Dr. Hope’s examination, and the

 reviews of Drs. Sebesto, White, and Sautter, that plaintiff did not meet the definition for disability

 based on a physical condition. This determination is clearly consistent with the provisions of the

 Group Policy. In making that determination, defendant changed its interpretation of plaintiff’s

 conditions and determined that plaintiff’s disability was due to a mental condition and was no

 longer attributable to the car accident. 19 This change represents a response to additional

 evidence—first Dr. Spector’s examination and then the reviews of Drs. Sautter, Sebesto, and

 White—and is not inconsistent with defendant’s previous conclusion that plaintiff was eligible for

 LTD benefits. Thus, defendant’s later conclusion that plaintiff was no longer eligible for LTD



 19
   As discussed above, defendant’s later determination in the Final Denial Letter that plaintiff was also not disabled
 due to a mental condition did not meet the requirement of ERISA that claimants be given an opportunity to appeal
 administratively adverse benefit determinations. This analysis, therefore, focuses solely on defendant’s determination
 that plaintiff was not disabled due to a physical condition.
                                                          19
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 20 of 25 PageID# 2089




 benefits is fully consistent with the Group Policy as well as defendant’s past interpretations of the

 Group Policy.

    5. Whether the Decision-Making Process was Reasoned and Principled

        The record makes clear that defendant’s decision-making process was both reasoned and

 principled. As noted in detail above, defendant based its decision on substantial evidence that

 supported defendant’s determination that plaintiff was not disabled due to a physical condition.

 Additionally, defendant employed a reasoned and principled decision-making process to arrive at

 that decision.

        From defendant’s original determination that plaintiff was disabled due to a physical

 disability to defendant’s review of the claim five years later, the record reflects that defendant’s

 decision-making process was thorough, reasoned, and principled. From April 2013 to November

 2018, defendant determined that plaintiff was eligible for LTD benefits due to a physical disability.

 Defendant based these continuing determinations on medical records and reports from Jon Peters,

 M.D. and Michael Porvaznik, D.O., among others. When defendant received the medical report of

 Donald Hope, M.D., which conflicted with defendant’s determination that plaintiff was disabled

 due to a physical disability, defendant did not immediately alter its determination and cease

 granting benefits. Instead, it appears that defendant sought more information from plaintiff’s

 physicians and based on that additional information, continued to find plaintiff eligible for benefits

 due to a physical condition. See Defendant Benefit Management System Notes, AR 166-207.

        Additionally, defendant’s determination that plaintiff was not disabled due to a physical

 condition in the Initial Denial Letter and Final Denial Letter were based on a thorough, reasoned,

 and principled decision-making process. On July 26, 2018, defendant initiated a review of


                                                  20
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 21 of 25 PageID# 2090




 plaintiff’s case to determine whether plaintiff continued to be eligible for LTD benefits under the

 more stringent definition of disability that applied after the first five years of LTD benefits under

 the terms of the Group Policy. As part of that review, defendant arranged for an independent

 medical examination of plaintiff through a third-party. The results of that review, conducted by

 Dr. Spector, reinforced the position forwarded by Dr. Hope that plaintiff was not disabled due to

 a physical condition. Defendant then conducted an employability analysis based on Dr. Spector’s

 examination and determined that there existed numerous occupations in the national economy that

 plaintiff could perform. Based on that evidence and a review of plaintiff’s record as a whole,

 defendant determined in the Initial Denial Letter that plaintiff was not disabled due to a physical

 condition. Plaintiff appealed that decision and provided an independent medical review report that

 agreed with plaintiff’s position that plaintiff was disabled due to a physical condition. Defendant

 then conducted an appeal review through a separate appellate claims specialist. As part of the

 review, defendant requested three independent reviews of plaintiff’s medical records. All three

 reviews determined that plaintiff was not disabled due to a physical condition. 20 Defendant

 prepared an addendum to its employability analysis based on those medical reviews, and defendant

 concluded that there existed numerous occupations in the national economy that plaintiff could

 perform. Based on all of the evidence on the administrative record, defendant’s appellate claims

 specialist determined that plaintiff was not disabled due to a physical condition.

         From the thorough decision-making process defendant followed and the numerous steps

 defendant took to obtain expert reports and examinations of plaintiff, it is clear that defendant’s



 20
   See Medical Record Reviews of Jason Sebesto, D.O., Sarah M. White, M.D., and Scott W. Sautter, Ph.D., AR 657-
 73. Dr. White determined that plaintiff required certain weight limitations based on his continuing back pain, but
 concluded that plaintiff was otherwise able to work a normal work week.
                                                        21
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 22 of 25 PageID# 2091




 decision-making process was reasoned and principled.

        6. Consistency of Decision with Procedural and Substantive Requirements of ERISA

            Defendant’s determination that plaintiff was not disabled due to physical disability was

 also fully consistent with ERISA’s procedural and substantive requirements. In this regard,

 plaintiff presents no persuasive evidence that defendant’s determination violated the requirements

 of ERISA. As noted above, defendant did not provide notice to plaintiff regarding defendant’s

 determination as to whether plaintiff was disabled due to a mental condition and thus violated the

 notice requirement of ERISA.21 However, with respect to defendant’s determination that plaintiff

 was not disabled due to a physical condition, defendant provided plaintiff with both notice of

 defendant’s determination and opportunity to appeal that determination. Defendant’s

 determination that plaintiff was not disabled due to a physical condition was thus consistent with

 the requirements of ERISA.

        7. External Standard Relevant to the Exercise of Discretion

            There is no record evidence that any external standards of review apply to this case.

 Therefore, this factor has no impact on the analysis.

        8. Plan Administrator’s Motives and Any Potential Conflicts of Interest

            Defendant’s structural conflict of interest in making its claim determination as both the

 claim reviewer and the claim payor does not make the determination illegitimate. Although

 defendant has a structural conflict of interest as both the claim reviewer and the claim payor in this

 case, defendant has constructed adequate safeguards to reduce the impact of the conflict of interest

 on claim decisions. As the Supreme Court has stated in this regard, “[a conflict of interest] should



 21
      See Gagliano, 547 F.3d at 236; see also supra, Section III.
                                                             22
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 23 of 25 PageID# 2092




 prove less important (perhaps to the vanishing point) where the administrator has taken active steps

 to reduce potential bias and to promote accuracy, for example, by walling off claims administrators

 from those interested in firm finances.” Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 117 (2008).

 Here, defendant has taken such steps to reduce potential bias.

          In that respect, defendant’s employees who make claims decisions are paid salaries that are

 unrelated to the amount or number of claims paid or denied, and are not given quotas or guidelines

 regarding claim payments or denials. See Declaration of Mary E. Roman, ¶¶ 23-24, Dkt. 13, Ex.

 2. Additionally, defendant’s employees are evaluated based on the quality of their claim decisions.

 Id. ¶ 25. Moreover, defendant’s appeals unit, which is charged with making an independent

 assessment of the claim decision based on all the evidence in the claim file, is separate from the

 claims unit that makes initial claims determinations. Id. ¶¶ 27-28. Indeed, in this case, the

 employee handling the appeal did not discuss plaintiff’s claim with the employee who made the

 initial decision. Id. ¶ 29. Additionally, defendant’s claims and appeal units are separate business

 units from the financial underwriters. Id. ¶ 31. Furthermore, there is no persuasive record evidence

 suggesting that defendant’s determination was motivated by defendant’s structural conflict of

 interest.22 Therefore, although defendant has a structural conflict of interest, defendant has “taken

 active steps to reduce potential bias and to promote accuracy,” making this factor less important

 to the analysis under the Booth factors. Glenn, 554 U.S. at 117.

                                         *                 *                 *

          In conclusion, because defendant’s determination that plaintiff was no longer disabled due


 22
   Plaintiff contends that defendant’s adverse decision, is evidence that defendant’s conflict of interest infected the
 decision-making process. This argument is clearly meritless. As discussed above, defendant’s decision-making
 process was reasoned, principled, and based on substantial evidence. The mere fact that plaintiff disagrees with the
 outcome of defendant’s decision-making process is plainly insufficient to render the process illegitimate.
                                                          23
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 24 of 25 PageID# 2093




 to a physical disability was “the result of a deliberate, principled reasoning process” and

 “supported by substantial evidence,” the decision must be upheld. Bernstein, 70 F.3d at 788. The

 language and purpose of the Group Policy, the evidence considered by defendant, and the adequacy

 and thoroughness of defendant’s decision-making process all support defendant’s determination.

 Neither the fact that defendant changed its determination after five years of granting benefits nor

 defendant’s structural conflict of interest require altering this outcome. Moreover, defendant’s

 determination that plaintiff was not disabled due to a physical condition is consistent with the

 equirements of ERISA. In summary, the Booth factors and Fourth Circuit precedent point

 persuasively to the conclusion that defendant did not abuse its discretion in determining that

 plaintiff was not disabled due to a physical condition.

                                                  V.

        Plaintiff also moves for an award of attorney’s fees and costs. ERISA provides that “a

 district court may, in its discretion, award costs and reasonable attorneys’ fees to either party

 under 29 U.S.C. § 1132(g)(1), so long as that party has achieved some degree of success on the

 merits.” Williams v. Metro. Life Ins. Co., 609 F.3d 622, 634 (4th Cir. 2010). The Fourth Circuit

 has made clear that district courts should consider the following five factors when determining

 whether attorneys are entitled to costs and attorney’s fees:

        (1) degree of opposing parties’ culpability or bad faith;

        (2) ability of opposing parties to satisfy an award of attorneys’ fees;

        (3) whether an award of attorneys’ fees against the opposing parties would deter
        other persons acting under similar circumstances;

        (4) whether the parties requesting attorneys’ fees sought to benefit all participants
        and beneficiaries of an ERISA plan or to resolve a significant legal question
        regarding ERISA itself; and

                                                  24
Case 1:20-cv-00085-TSE-IDD Document 26 Filed 03/11/21 Page 25 of 25 PageID# 2094
